Citation Nr: 0823899	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  97-03 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for muscle cramps, to 
include consideration as due to an undiagnosed illness.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1989 to January 
1990, and from November 1990 to July 1991.  He reportedly 
served in the Southwest Asia Theatre of Operations from 
November 21, 1990, to July 9, 1991   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, regional office 
(RO).  

In February 2008, the Board decided two other issues on 
appeal, and remanded the claim for service connection for 
muscle cramps.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2008 Remand, the Board noted that the 
evidence which was currently of record included the report of 
a fibromyalgia examination conducted by the VA in April 2005, 
but the report was incomplete and was missing at least one 
page which would include, among other things, the diagnoses 
which were rendered.  The Board noted that the diagnoses 
which were rendered on such an examination would be relevant 
to the critical issue of whether the veteran's claimed muscle 
spasms were attributable to an undiagnosed illness.  
Therefore, the Board remanded the case for the purpose of 
obtaining those missing pages.

Significantly, however, the requested action was not 
completed.  In March 2008, the RO printed out copies of 
treatment records from the VA medical center; however, the 
April 2005 disability evaluation examination was not among 
the printed records.  No additional efforts were made to 
obtain the requested examination report.  

Under the new act, the VA has an obligation to secure such 
records unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should again attempt to obtain 
a complete copy of the April 2005 VA 
fibromyalgia examination report, and 
associated it with the claims file.  The 
examination was performed on April 14, 
2005 at the VAMC in Mountain Home, 
Tennessee by Atif Atyia, M.D.  

2.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




